 

ae UPWONe Grek hes Ws FW eWay Tes YW Ee woe 8 oaee

Case 3:21-cv-00562-BJD-JBT Document3 Filed 06/02/21 Page 1 of 3 PagelD 101
Filing # 126754530 E-Filed 05/13/2021 01:36:47 PM

IN THE CIRCUIT COURT, FOURTH
JUDICIAL CIRCUIT, IN AND FOR
CLAY COUNTY, FLORIDA
CASE NO.: 2021-CA-000398
LEVI NEEFF,
Plaintiff,

-Vs-

WAL-MART STORES EAST, LP,
a Foreign Limited Partnership,

Defendants.

 

COMPLAINT

Plaintiff, LEVI NEEFF, by and through his undersigned attorney, sues Defendant, Wal-
Mart Stores East, LP and alleges:

1. This is an action for damages in excess of the jurisdictional limit exclusive of attorney

fees and costs.

2. That at all times material hereto, Plaintiff, LEVI NEEFF, was a resident of Clay County,
Florida.

3. At all times material hereto Defendant, Wal-Mart Stores East, LP (hereinafter referred
to as "Walmart"), was authorized to and was doing business as a retail store in the State of Florida,
more particularly, Clay County, Florida.

4. On or about February 13, 2021, Plaintiff, LEVI NEEFF, was an invitee at the premise
owned and/or operated as a retail store by Defendant Walmart.

5. While an invitee on that property, Plaintiff LEVI NEEFF slipped and fell on a liquid.

 
Case 3:21-cv-00562-BJD-JBT Document3 Filed 06/02/21 Page 2 of 3 PagelD 102

COUNT I
NEGLIGENCE OF WAL-MART STORES EAST, LP

Plaintiff realleges and reavers Paragraphs 1 through 5 as if fully set forth herein and would
further state:

6. On or about February 13, 2021 Defendant, WALMART, was the owner and/or was in
possession of a building located at or near 899 Blanding Blvd., Orange Park, Florida that was open
to business invitees and business invitees were invited therein.

7. At that time and place, Plaintiff, LEVI NEEFF, was on said property of the Defendant
as a business invitee.

8. At all times material hereto, the Defendant, WALMART, as owner and/or possessor of
the premises, had a duty to maintain the premises in a reasonably safe condition.

9. Defendant, WALMART, negligently maintained the premises so that a transient
substance was on the floor creating a dangerous condition and causing the Plaintiff, LEVI NEEFF,
to slip and fall.

10. Defendant, WALMART, had actual knowledge of the substance on the floor, or it had
existed for a sufficient length of time or occurred with regularity and was foreseeable so that
Defendant had constructive knowledge of the dangerous condition.

11. As a result, Plaintiff, LEVI NEEFF, suffered bodily injury and resulting pain and
suffering, disability, disfigurement, mental anguish, loss of capacity for the enjoyment of life,
expense of hospitalization, medical and nursing care and treatment, loss of earnings, loss of ability
to earn money, and aggravation of a previously existing condition. The losses are either permanent
or continuing and Plaintiff will suffer the losses in the future. Plaintiff, LEVI NEEFF, has

sustained permanent injuries within a reasonable degree of medical probability.
 

Case 3:21-cv-00562-BJD-JBT Document3 Filed 06/02/21 Page 3 of 3 PagelD 103

WHEREFORE, Plaintiff, LEVI NEEFF, demands judgment for damages, prejudgment
interest, interest and costs against Defendant, Wal-Mart Stores East, LP and trial by jury of all

issues herein.

CERTIFICATE OF SERVICE
I HEREBY CERTIFY that a copy of the foregoing has been furnished to the above-named

Defendant by Process Server.

FARAH & FARAH, P.A.

s/ Eric A. Melendez

Eric A. Melendez

Florida Bar No.: 0124787

1534 Kingsley Ave.

Orange Park, FL 32073

(904) 900-4799 (phone/fax)
emelendez@farahandfarah.com
cfigueroa@farahandfarah.com
Attomey for Plaintiff

 
